Citation Nr: 0113241	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a herniated 
disc at L5-S1, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to July 
1993.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The claim of entitlement to a total disability rating based 
on individual unemployability by reason of service-connected 
disabilities will be discussed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  Except for the claim for a total rating, all evidence 
necessary for an equitable resolution of the issues on appeal 
has been obtained, and no further development is necessary to 
comply with the Veterans Claims Assistance Act of 2000.

2.  The veteran's posttraumatic stress disorder causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as depression, 
irritability, anxiety, panic attacks, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  
However, the veteran has been married since 1987, enjoys 
spending time with his wife and two children, is able to 
attend college as a full-time student, and has been assigned 
Global Assessment of Functioning (GAF) scores ranging from 50 
to 60.

3.  The veteran's headaches cause prostrating attacks 
approximately two to three times a day, but last only several 
minutes and are not productive of severe economic 
inadaptability.

4.  The veteran's herniated disc at L5-S1 is manifested by 
subjective complaints of chronic low back pain with 
occasional radiation into both lower extremities, and 
objective evidence of tenderness over the lumbar area, slight 
limitation in range of motion, an inability to remain in a 
fully flexed position for more than a few minutes, and no 
significant neurological findings.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for 
posttraumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.125-4.132, Diagnostic Code 9411 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  The criteria for a 30 percent evaluation for headaches 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

3.  The criteria for an evaluation in excess of 20 percent 
for a herniated disc at L5-S1 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5293 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection has been established for posttraumatic 
stress disorder (PTSD), rated as 30 percent disabling; 
headaches, rated as 10 percent disabling; and a herniated 
disc at L5-S1, rated as 20 percent disabling.  The veteran 
claims that each of these disabilities has worsened, and that 
higher evaluations are therefore warranted.  

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims for increased evaluations and that no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him in developing the facts 
pertinent to his claims.  See 38 U.S.C.A. § 5107(a) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  Specifically, the RO has afforded the veteran 
comprehensive VA examinations in conjunction with these 
claims and has obtained all noted records of medical 
treatment for the disorders at issue.  Moreover, in the 
January 2000 Statement of the Case, the RO informed the 
veteran of the type of evidence that would be needed to 
substantiate his claims.  The veteran was also afforded the 
opportunity to testify before the undersigned member of the 
Board at a videoconference hearing in August 2000.  Thus, no 
further assistance is required.

In evaluating the veteran's service-connected disabilities on 
appeal, the Board notes that disabilities are evaluated by 
the application of VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The pertinent 
Diagnostic Code sections will be discussed below, as 
appropriate.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  

I.  Posttraumatic Stress Disorder 

The record shows that the veteran was exposed to several 
stressful events during his military service in the Persian 
Gulf War.  In a September 1995 rating decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
evaluation under the criteria for evaluating mental 
disorders.   

Under these criteria, a 30 percent evaluation is assigned for 
PTSD manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is appropriate where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

A.  Factual background

Turning to the facts of this case, the record shows the 
veteran was treated by VA on several occasions in 1998 for 
PTSD.  When seen in March 1998, for example, the veteran 
reported difficulty sleeping, feeling uncomfortable around 
people, as well as nightmares, intrusive thoughts and 
flashbacks of the Persian Gulf War.  The diagnosis was PTSD 
which interfered with daily living.  In July 1998, the 
veteran presented for psychiatric evaluation after 
complaining of depression, anxiety, nightmares, intrusive 
thoughts, and flashbacks.  He also reported difficulty with 
concentration and short-term memory, but denied 
hallucinations, delusions, disorganized thinking, as well as 
suicidal and homicidal ideation.  He explained that, since 
returning from the Persian Gulf, he had become withdrawn and 
would often wake up shaking due to war-related nightmares.  
He said he was having marriage problems, which he attributed 
to his being irritable and displaying anger outbursts.  He 
disclosed that he had no friends and described himself as 
socially isolated.  He said he often felt overwhelmed and 
thought about the war everyday.  He said these symptoms made 
it difficult to work and go to school, and that he had missed 
some work and classes.  The clinician's assessment was PTSD 
which interferes with social and industrial functioning.  The 
severity of this condition was characterized as "moderate at 
a minimum."  

In August 1998, the veteran called the clinic and explained 
that his symptoms were more severe when he did not come in 
for treatment.  He requested, therefore, that he be seen as 
soon as possible.  When seen in September 1998, the veteran 
reported stress due to both physical and emotional problems.  
He expressed concern about his ability to work due to such 
problems, and explained that he wanted to become a minister.  
The clinician concluded that the veteran had medical issues 
that could get in the way of his working, and recommended 
relaxation techniques to reduce stress. 

The veteran underwent a VA psychiatric examination in 
November 1998 to evaluate the nature and severity of his 
PTSD.  During the interview, the veteran reported that he was 
a sophomore at Oral Roberts University, where he was studying 
theology with the goal of becoming a minister.  He also said 
he worked part time in a work study program at a nearby VA 
outpatient clinic.  He said he had been married since 1987 
and had two children from that marriage, ages 8 and 15.  He 
described his relationship with his wife as "okay," and 
said he enjoyed spending time with his wife and children when 
he was not working or going to school.  He reported various 
symptoms related to PTSD, including trouble sleeping, waking 
up screaming, nightmares, intrusive thoughts, and flashbacks 
about the Persian Gulf War, hearing noises, and experiencing 
chills and night sweats.  He said he had no energy but 
enjoyed walking and playing with his children.  He said he 
had no friends, hobbies or interests.  He reported a history 
of occasional suicidal thoughts but denied homicidal 
ideation.  

Upon mental status examination, the veteran appeared well 
oriented to time, place, person, and situation.  He was 
casually and very neatly dressed.  He made good eye contact.  
He was not psychotic and had no thought disorder.  Insight, 
judgment and reasoning were above average, and he appeared as 
an intelligent person.  He denied delusions but said he would 
hear screams, which the examiner explained were related to 
flashbacks as opposed to a psychotic disorder.  He was not 
paranoid, and his behavior was entirely appropriate during 
the evaluation.  The examiner noted that the veteran was 
obviously able to maintain minimal personal hygiene and other 
basic activities of daily living without assistance.  
Although the veteran reported problems with concentration and 
attention, the examiner indicated that his long-term memory 
was grossly intact.  Testing for short-term memory showed 
that he was able to recall five digits forward and three 
digits backwards, and was able to recall one of three items 
presented over a five-minute period.  His overall attention 
span and concentration appeared mild to moderately impaired.  
While his affect was depressed, he smiled on occasion.  His 
speech and language fell within normal limits.  He spoke in a 
rather soft, flat voice, but his speech was intelligent, 
intelligible and goal directed.  His impulse control was not 
impaired.  Based on these findings, the examiner rendered 
Axis I diagnoses of (1) PTSD, chronic, and (2) dysthymia with 
anxiety features.  Under Axis V, the examiner assigned the 
veteran a GAF score of 55 to 60.  

The veteran received additional VA outpatient treatment on 
several occasions in 1999.  In an April 1999 Mental Health 
Level of Care Worksheet, the following findings were 
reported.  The veteran had a low potential for dangerous 
behavior, a GAF score of 50 (serious impairment), major 
medical and psychiatric co-morbidity, a mildly stressful yet 
supportive environment, moderate or equivocal response to 
treatment and recovery management, and a constructive 
attitude and engagement.  The veteran's identified problems 
included flashbacks, intrusive thoughts and nightmares of the 
Persian Gulf War.  It was noted that the Kosovo conflict 
exacerbated these symptoms.  The treatment objective was 
identified as reducing the level of stress through self-
relaxation techniques and positive self-talk.  The diagnosis 
was PTSD, chronic, severe.  The veteran's current GAF score 
was estimated to be 60, with an average score of 50 for the 
prior year.  

When seen in June 1999, it was noted that the veteran's 
concentration remained poor and that he was socially 
isolated.  Objectively, he appeared anxious.  The assessment 
was PTSD, chronic.  The evaluating psychologist noted that 
this condition had progressed to the point where the veteran 
was unemployable.  When seen later that month, the veteran 
reported continued problems with insomnia, nightmares and 
intrusive thoughts.  He said he was more irritable and had 
more anger outbursts, which was causing problems in his 
marriage.  He expressed that "he just wanted to get away 
from everything and everyone."  He said he had become more 
isolated, depressed and anxious.  He indicated that he had 
been experiencing more severe panic attacks to the point 
where he felt as thought he was having a heart attack.  He 
said he had difficulty with his concentration, memory and 
thinking, which made it more difficult to go to work and 
school.  The clinician concluded that the veteran met the 
full criteria for chronic PTSD, which seriously impaired his 
social, familial and industrial functioning.  

At a VA psychiatric examination in September 1999, it was 
noted that the veteran was seeking an increased disability 
evaluation for PTSD.  Since his last VA examination in 
November 1998, it was noted that he suffered a heart attack 
in January 1999.  The veteran reported panic attacks, which 
the examiner said may have been triggered by fear of further 
heart problems.  The veteran reported that his psychiatric 
problems were causing problems within his family, in part 
because he isolated himself when feeling anxious or 
depressed.  He said he was still going to school and working 
at the VA outpatient clinic, with a short break following his 
heart attack.  He explained that concentration problems had 
been affecting his ability to work and maintain good grades 
at school, and that he had missed some classes and work due 
to these problems.  He related that problems with 
concentration and memory had caused him to forget some 
assignments at school and forget things his wife had asked 
him to do.  He reported "hearing voices saying things he 
can't understand when no one is actually present."  He also 
said he would see shadows but found nothing causing them upon 
investigation.  He reported suicidal thoughts but no plan.  
He appeared to have some obsessive-compulsive behaviors which 
involved checking windows and doors in his house, frequently 
washing his hands, and counting things that did not need to 
be counted.  He reported panic attacks occurring as often as 
two to three times a day, sometimes requiring him to pull 
over and stop while driving.  Panic attacks would also occur 
at night, with nightmares four to five times a week.  He 
indicated that he often slept only two to four hours a night.  
He said he was depressed all the time.  The examiner 
concluded with a diagnosis of PTSD, chronic, and assigned a 
GAF score of 50 to 55.  The examiner stated that the 
veteran's symptoms appeared to be more severe than when last 
evaluated.  She noted, however, that the veteran managed to 
maintain employment and attend school, and was competent to 
manage his own funds.  

In a March 2000 statement, the veteran indicated that his 
PTSD had rapidly deteriorated in the past few months and that 
that he was no longer able to work.  He indicated that he had 
stopped working at his work-study job on March 14, 2000.  He 
felt that he was now incompetent to handle his funds, and 
that his wife was managing their finances.  He said he was 
still in school but was only able to earn "C"s and "D"s 
because of concentration problems and sleeplessness.  He said 
he would continue to attend school despite the "daily 
struggle."

The veteran's former work-study supervisor also submitted a 
statement in March 2000 in which he discussed the veteran's 
resignation.  He stated that he had worked with the veteran 
from January 1998 until March 2000, and he was not surprised 
that the veteran stopped working.  He explained that the 
veteran had reported to him on numerous occasions that he had 
not slept the night before because of nightmares, and that 
his overall work performance had decreased over time.  The 
veteran also indicated that he did not know how much longer 
he would continue to work.  The former supervisor then opined 
that, although not a doctor, it was his belief that the 
veteran's PTSD rendered him unemployable.  

At an August 2000 videoconference hearing before the 
undersigned member of the Board, the veteran testified that 
his PTSD symptoms had worsened to where he was no longer able 
to work.  He related that his symptoms included suicidal 
ideation, problems with concentration, panic attacks 
occurring two to three times a day, auditory hallucinations 
in which he would hear voices, and episodes in which he would 
see shadows.  He said he quit his work-study job after two 
years because of depression, an inability to handle stress, 
and anger outbursts.  He said his duties there involved 
assisting service officers with interviewing veterans who 
were filing disability claims.  He also explained that he was 
having trouble in school and was earning "B"s, "C"s and 
"D"s.  He indicated that he would probably finish his 
Bachelor's degree in pastoral counseling by December 2000. 



B.  Analysis

Based on the forgoing, the Board finds that the veteran's 
PTSD appears most consistent with a 50 percent evaluation 
under the criteria for evaluating mental disorders.  The 
overall evidence of record shows that symptomatology 
associated with the veteran's PTSD has produced occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
panic attacks more than once a week; some impairment of short 
and long-term memory; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work 
and social relationships.  In this regard, healthcare 
professionals have consistently described the veteran's mood 
and affect as somewhat depressed and anxious.  The veteran 
has recently indicated that he suffers from panic attacks 
several times a day, and has reported problems with memory 
and concentration.  Mental status examination performed in 
November 1998 revealed that his long-term memory was grossly 
intact, while testing for short-term memory showed that he 
was able to recall five digits forward and three digits 
backwards, and was able to recall one of three items 
presented over a five-minute period.  Moreover, his attention 
span and concentration appeared mild to moderately impaired.  
Finally, the evidence shows that the veteran's PTSD has made 
it difficult for him to establish and maintain effective work 
and social relationships, as the veteran has reported 
increased social isolation and problems with his family.  
Under these circumstances, the Board finds that the evidence 
demonstrates that the veteran's PTSD meets the criteria for a 
50 percent evaluation under the criteria for evaluating 
mental disorders.  Accordingly, a 50 percent evaluation for 
PTSD is granted. 

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for the veteran's PTSD.  The Board 
recognizes that the veteran has exhibited several 
manifestations described in the criteria for a 70 percent 
evaluation.  For instance, the evidence shows that the 
veteran has experienced suicidal ideation, obsessional 
rituals, and difficulty adapting to stressful circumstances.  
In particular, at his VA psychiatric examination in September 
1999, the veteran reported suicidal thoughts but no plan.  It 
was also noted that he appeared to have some obsessive-
compulsive behaviors which involved checking windows and 
doors in his house, frequently washing his hands, and 
counting things that did not need to be counted.  It is 
unclear to what extent, if any, these behaviors have 
interfered with routine activities.  Difficulty to adapting 
to stressful circumstances is demonstrated by the veteran's 
complaints of stress at home, school and work, as well as 
treatment which includes techniques used to reduce stress.  
He also left his job in March 2000 due, allegedly, to his 
inability to handle stress and anger.  

Nevertheless, the veteran clearly does not exhibit most of 
the symptoms listed in the criteria required for a 70 percent 
evaluation.  For example, while a VA examiner in September 
1999 noted that the veteran appeared to have obsessive-
compulsive behaviors, there is simply no evidence that they 
interfere with routine activities, as listed in the criteria 
for a 70 percent evaluation.  Next, while the record 
indicates that the veteran experiences impaired impulse 
control, there have been no reported incidents involving 
unprovoked irritability with periods of violence.  In this 
respect, a July 1998 treatment report documented the 
veteran's history of marital problems due to irritability and 
anger outbursts.  However, no specific incidents of violent 
outbursts were reported.  A mental status examination in 
November 1998 noted that the veteran's impulse control was 
not impaired, and psychological evaluation in April 1999 
noted that the veteran had a low potential for dangerous 
behavior.  The veteran reported more anger outbursts in June 
1999, but again did not report any specific incidents 
involving violence.  The evidence as a whole, therefore, does 
not demonstrate that the veteran exhibits impaired impulse 
control, such as unprovoked irritability with periods of 
violence, as to cause occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

Furthermore, no evidence shows that the veteran experiences 
spatial disorientation or neglect of personal appearance and 
hygiene.  The veteran has reported hearing screams and seeing 
shadows, which appear to suggest hallucinations or delusions.  
When examined in November 1998, however, the examiner 
attributed these episodes to flashbacks as opposed to a 
psychotic disorder.  This opinion is consistent with findings 
noted on mental status examinations which showed the veteran 
to be alert and oriented in all three spheres.  Spatial 
disorientation, therefore, has not been shown.  In addition, 
the veteran has consistently been described as neatly 
dressed, with no evidence of neglect of personal appearance 
and hygiene. 

The Board also notes that the veteran does not appear to be 
unable to establish and maintain effective relationships as a 
result of his PTSD, but, rather, has difficulty in doing so.  
The veteran has reported that he has no friends, tends to 
isolate when feeling depressed and anxious, and has been 
experiencing marital problems.  The Board emphasizes, 
however, that the veteran has been continuously married since 
1987 and has indicated on several occasions that he enjoys 
spending time with his family and playing with his two 
children.  Thus, an inability to establish and maintain 
effective relationships has not been shown. 

Finally, with respect to the veteran's ability to adapt to 
stressful circumstances, including work or a work-like 
setting, the Board has carefully considered the fact that he 
quit his part-time job in March 2000 due to stress, and that 
a VA healthcare professional in June 1999 stated that the 
veteran's PTSD had progressed to the point where he was 
unemployable.  After reviewing the overall evidence, the 
Board finds that the evidence does not support a finding that 
the veteran is unable to handle being at work or in a work-
like setting because of stress.  The April 1999 Mental Health 
Level of Care Worksheet noted a mildly stressful yet 
supportive environment.  The Board observes the veteran was 
still able to go to school full time after quitting his job, 
which is a work-like setting.  Although he stated that he was 
having a difficult time academically, earning "B"s, "C"s 
and "D"s, he appeared to be passing all of his classes.  

The GAF scores assigned by various healthcare professionals 
also do not confirm that the veteran's PTSD renders him 
unemployable.  The veteran was assigned the following GAF 
scores: (1) a GAF score of 55 to 50, in November 1998; (2) a 
current GAF score of 60, with an average score of 50 for the 
prior year, in April 1999; and (3) and a GAF score of 50 to 
55 in September 1999.  This puts the veteran's GAF score in 
the range between 50 and 60, with an average score in the mid 
50s.  Under DSM-IV, A score between 41 and 50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 46-47 (1996).  A score 
between 51 and 60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attack), 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  Id.  Therefore, as the veteran's overall GAF 
score indicates only moderate symptoms, the Board rejects the 
psychologist's opinion that the veteran's PTSD renders him 
unemployable. 

The Board also points out that several healthcare 
professionals have characterized the veteran's disability due 
to PTSD as severe.  The Board emphasizes, however, that it is 
required to assign an evaluation "[b]ased on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination."  
38 C.F.R. § 4.126.  The record shows that the veteran has 
been a full-time student and part-time employee until March 
2000, at which time he quit his job but continued with his 
education.  The fact that the veteran is able to attend 
school full time while passing all of his subjects is 
compelling evidence that his PTSD is no more than moderate in 
degree.  

The Board has also considered the opinion provided by the 
veteran's former supervisor who indicated that the veteran's 
PTSD rendered him unemployable.  Although the Board notes 
that this individual is competent to provide a description of 
his observations as it relates to that employment, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has stated that, where the determinative issue 
involves questions such as medical causation or a medical 
diagnosis, there must be a showing of a requisite level of 
medical expertise from the person providing an opinion before 
that opinion can be considered competent.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  As a matter of law, 
lay persons without a medical education are not qualified to 
provide a medical opinion.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998) (lay 
persons are "generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.").  The Board finds this 
supervisor's opinion to not be supported by the extensive 
medical evidence of record and since the veteran's former 
supervisor is not shown to have medical expertise regarding 
psychiatric disorders, he is not competent to offer an 
opinion concerning the degree of industrial impairment caused 
by the symptoms attributable to the veteran's PTSD.

In conclusion, the Board finds that the evidence supports a 
50 percent evaluation for the veteran's PTSD, but that the 
preponderance of the evidence is against an evaluation in 
excess of the 50 percent.  Accordingly, in denying an 
evaluation in excess of 50 percent, the doctrine of 
reasonable doubt need not be considered.  See Gilbert, 1 Vet. 
App. at 55.

II.  Headaches

The veteran claims that his service-connected disability due 
to headaches is most consistent with a 30 percent evaluation 
under applicable rating criteria, as he suffers from daily 
prostrating attacks.  For the following reasons, the Board 
agrees. 

By way of background, the September 1995 rating decision 
granted service connection for headaches but assigned a 
noncompensable (zero percent) evaluation.  In a February 1999 
rating decision, the RO increased this disability evaluation 
to 10 percent, effective as of September 1998.  The veteran 
disagreed with the 10 percent evaluation.  Inasmuch as the 
grant of the 10 percent evaluation is not the maximum benefit 
under the rating schedule, the claim for a higher evaluation 
for the veteran's service-connected headaches remains in 
controversy and is still a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The RO properly evaluated the veteran's headaches by analogy 
under Diagnostic Code 8100, which pertains to migraine 
headaches.  See 38 C.F.R. § 4.20, 4.27 (2000).  Under this 
diagnostic code, a 10 percent evaluation is warranted when 
migraine headaches are characterized by prostrating attacks 
averaging 1 in 2 months over the last several months.  For a 
30 percent evaluation, migraine headaches must be 
characterized by prostrating attacks occurring, on average, 
once per month over the last several months.  A 50 percent 
evaluation is warranted for migraines characterized by very 
frequent, completely prostrating and prolonged attacks, which 
are productive of severe economic inadaptability.  See 
38 C.F.R. § 4.124, Diagnostic Code 8100.

The veteran received VA treatment on several occasions for 
headaches in 1997 and 1998.  A May 1997 entry noted that the 
veteran's headaches were most likely related to tension, for 
which rest and stress management were recommended.  In May 
1998, the veteran reported a one-week history of severe pain 
on the right side of his head.  He said pain initially began 
on both sides but was now located on the right.  When seen in 
June 1998, the veteran reported episodes of shooting pain on 
the right side of his head that occurred several times a day 
and would last from two to four minutes.  When seen for 
psychiatric evaluation in July 1998, continued complaints of 
headaches were reported.  

At his November 1998 VA examination, the veteran reported 
episodes of sharp pain at the back of his head that would 
last from three to five minutes, oftentimes bringing him to 
his knees and rendering him unable to work.  The diagnosis 
was headaches.  At his VA examination in August 1999, the 
veteran again reported headaches several times a day that 
would render him incapacitated for three to four minutes.  He 
described a sharp pain that felt like an ice pick entering 
the back of his head.  He said the pain did not radiate, and 
usually occurred on the right side of his head but would 
occasionally be on the left.  He said these episodes 
interfered with his ability to concentrate and study.  He 
said pain was often preceded by some numbness in the back of 
the head.  He indicated that he was fairly asymptomatic 
between these episodes, but that they were becoming more 
severe and more frequent.  The diagnosis was headaches. 

The veteran's description concerning the severity of his 
headaches during VA examinations is consistent with his 
statements in support of his claim.  In a VA Form 9 (Appeal 
to Board of Veterans' Appeals), dated in February 2000, the 
veteran indicated that his headaches had worsened.  He said 
he experienced two to three headaches a day and was on five 
different medications, none of which provided any relief.  At 
his August 2000 hearing, he testified that he generally 
suffered from three headaches a day and sometimes as many as 
four.  He said they would last from three to five minutes, 
occurred on the right side of his head, and were sharp and 
prostrating in nature.  However, he denied visual disturbance 
and nausea. 

The Board finds the veteran's argument persuasive, as the 
evidence supports a 30 percent evaluation for his disability 
due to headaches under Diagnostic Code 8100. As noted, a 30 
percent evaluation for headaches requires prostrating attacks 
occurring, on average, once per month over the last several 
months.  The veteran suffers from prostrating attacks 
occurring approximately two to three times a day.  This 
evidence clearly shows that the veteran's disability due to 
headaches meets the criteria for a 30 percent evaluation 
under Diagnostic Code 8100. 

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 30 percent for his 
disability due to headaches.  A 50 percent evaluation is 
appropriate for headaches under Diagnostic Code 8100 if shown 
to cause very frequent, completely prostrating and prolonged 
attacks, which are productive of severe economic 
inadaptability.  The Board agrees that the veteran's attacks 
are both frequent and prostrating.  Nevertheless, as they 
only last from three to five minutes, they are not considered 
prolonged.  Moreover, no evidence shows that these episodes 
are productive of severe economic inadaptability.  The fact 
that the veteran may need to take several five-minute breaks 
at work and with his studies each day during these attacks is 
not compatible with a disability causing severe economic 
inadaptability.  In conclusion, the Board finds that the 
veteran's disability due to headaches is most consistent with 
a 30 percent evaluation under Diagnostic Code 8100.  

III.  Herniated Disc at L5-S1

The record shows that the veteran injured his back on two 
separation occasions in service, and was later diagnosed as 
having a herniated disc at L5-S1.  In the September 1995 
rating decision, the RO granted service connection for a 
herniated disc at L5-S1 and assigned a 20 percent evaluation.  
The veteran now claims that this disability has worsened, 
thereby warranting an increased evaluation.  

The veteran's disability due to a herniated disc at L5-S1 has 
been evaluated under Diagnostic Code 5293.  Under this code 
provision, a 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks, and a 40 
percent evaluation is assigned for severe intervertebral disc 
syndrome, featuring recurring attacks with intermittent 
relief.  A 60 percent evaluation, the highest under this code 
provision, is contemplated with findings of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293. 

VA outpatient treatment reports show that the veteran was 
treated for low back pain on several occasions in 1998.  An 
April 1998 entry noted the veteran's complaints of constant 
low back pain with occasional radiation to both lower 
extremities.  Objectively, tenderness was present in the 
upper lumbar area.  No neurological testing was performed.  
The assessment was lumbar disc disease.  In May 1998, the 
veteran was seen for complaints of low back pain with 
radiation to the right lower leg.  He denied bowel or bladder 
problems.  Physical examination revealed mild pain to 
palpation at the right lumbar area.  Straight leg raising was 
negative, strength was slightly decreased, and reflexes were 
1/4 + and symmetrical in both lower extremities.  The 
assessment was chronic low back pain with acute exacerbation.  
When seen the following month, the veteran reported low back 
pain but no radiculopathy.  

At his November 1998 VA examination, the veteran reported a 
dull pain in his lower back that would occur almost every 
day.  He said pain required bed rest every two or three days, 
and that this condition rendered him completely bedridden for 
several days every couple of months.  He explained that pain 
occurred with bending, lifting and walking more than two 
miles.  He said he wore a back brace and used a 
transcutaneous electrical nerve stimulation (TENS) unit which 
helped "a little bit."  He said pain was alleviated if he 
sat still.  Objectively, neurological examination showed good 
motor strength and sensory functioning.  Deep tendon reflexes 
were 2+ and symmetrical, and Babinski's was absent.  Range of 
motion testing showed flexion to 88 degrees, extension to 40 
degrees, rotation in both directions to 30 degrees, and 
lateral flexion to 24 degrees.  No objective evidence of pain 
was reported, but it was noted that the veteran could not 
maintain a flexed position of 88 degrees for more than a few 
minutes.  The examiner concluded with a diagnosis of 
degenerative joint disease involving the lumbosacral spine 
with moderate functional loss.

At his VA neurological examination in August 1999, the 
veteran stated that his low back pain prevented him from 
getting out of bed about once a week, making him miss about 
one day of work each week.  He explained that pain occurred 
with lifting more than five or ten pounds, repetitive 
bending, and prolonged standing or sitting.  He said he could 
maybe walk a quarter of a mile before having to stop.  He 
said he wore a back brace but did not use a cane or crutch.  
Upon physical examination, the veteran ambulated with a 
normal gait and there were no postural abnormalities.  The 
back was sensitive to palpation.  Range of motion testing 
showed flexion to 85 degrees, extension to 29 degrees, right 
rotation to 31 degrees, left rotation to 39 degrees, right 
lateral flexion to 28 degrees, and left lateral flexion to 43 
degrees.  Neurological examination revealed good motor and 
sensory functioning, and no ataxia was present.  Deep tendon 
reflexes were 2+ and symmetrical, and Babinski's were absent.  
The diagnosis was degenerative disk disease of L5-S1 with 
moderate functional loss in the lumbar spine. 

At his August 2000 hearing, the veteran testified that his 
low back disability was manifested by a very dull aching 
pain, with radiation down both lower extremities occurring 
approximately three times a week.  He reported episodes of 
acute exacerbation of pain that would occur about twice a 
week in which he was unable to get out of bed.  He said this 
condition made it difficult to drive, play with his son, and 
sit or stand for prolonged periods.  According to the 
veteran, severe low back pain was demonstrated by the fact 
that he was prescribed a TENS unit and a back brace.  He said 
he treated this condition with muscle relaxers, hot water and 
exercises.  He said he had recently discussed the possibility 
of surgery with a VA physician.  He reported that an MRI of 
the lumbar spine was recently performed.  A May 2000 MRI 
report submitted on the following day revealed a small left 
L4-5 herniated nucleus pulposus.  

In applying the above criteria to the facts of this case, the 
Board finds that the RO properly rated the veteran's low back 
disability as 20 percent disabling under Diagnostic Code 
5293, as this condition is not productive of more than 
moderate intervertebral disc syndrome.  The Board has fully 
considered the veteran's complaints of low back pain with 
radiation down both lower extremities.  However, the 
objective clinical evidence simply does not show any 
neurological findings which could be characterized as more 
than moderate under this code section.  The Board recognizes 
that in April 1998 the veteran experienced an acute 
exacerbation of low back pain with radiation down the right 
lower extremity.  Nevertheless, the overall clinical evidence 
shows no significant findings.  The November 1998 VA 
examination report noted that deep tendon reflexes were 2+ 
and symmetrical and that Babinski's was negative.  
Neurological examination in August 1999 revealed that the 
veteran had good motor and sensory functioning, as reflexes 
were 2+ and symmetrical, Babinski's was absent, and there was 
no evidence of ataxia.  Both examining physicians indicated 
that the veteran's low back disability caused only moderate 
functional loss.  The veteran also walked with a normal gait, 
while his lumbar spine exhibited no more than slight 
limitation of motion.  These clinical findings do not show an 
overall disability picture in excess of the currently 
assigned 20 percent under Diagnostic Code 5293.  The Board 
finds that the objective clinical evidence is of greater 
probative value then the veteran's own lay statements 
advanced on behalf of his claim.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (holding that VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).  
Accordingly, the preponderance of the evidence is against an 
evaluation in excess of the currently assigned 20 percent 
rating under Diagnostic Code 5293.

The Board also finds that a rating higher than 20 percent may 
not be assigned under any other potentially applicable 
Diagnostic Code.  The Board has considered the claim for an 
increased rating under Diagnostic Code 5292, which provides a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
However, the clinical evidence reveals no significant 
limitation in range of motion of the lumbar spine.  Range of 
motion testing in November 1998 and August 1999 showed 
flexion to 88 and 85 degrees, extension to 40 and 29 degrees, 
right rotation to 30 and 31 degrees, left rotation to 30 and 
39 degrees, right lateral flexion to 24 and 28 degrees, and 
left lateral flexion to 24 and 43 degrees.  These findings 
equate to no more than slight limitation of motion under 
Diagnostic Code 5292.  Also, in the absence of evidence of 
ankylosis (Diagnostic Code 5287), residuals of a fractured 
vertebra (Diagnostic Code 5285), or a severe lumbosacral 
strain (Diagnostic Code 5295), there is no basis for 
assigning an evaluation in excess of 20 percent under any 
other potentially applicable diagnostic codes providing for a 
higher evaluation.

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45.  Section 4.40 provides, in 
pertinent part, that it is "essential that the examination on 
which ratings are based" adequately portray the "functional 
loss" accompanying the purportedly disabling condition which 
is the subject of the claim.  In defining that term, the 
regulation further states that functional loss may be due to 
"pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant" and that a joint "which 
becomes painful on use must be regarded as seriously 
disabled".  Section 4.45 states that to determine the factors 
causing disability of the joints inquiry must be directed 
toward, inter alia, "[p]ain on movement".  38 C.F.R. § 
4.45(f).  Thus, pain on use is as important in rating a low 
back disability as is limitation of motion, since "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)

In this case, there is simply no objective evidence of 
weakened movement, excess fatigability with use, or 
incoordination of the lumbar spine which would indicate 
additional functional loss due to pain.  The veteran has 
reported that his herniated disc at L5-S1 is productive of 
severe low back pain with weekly episodes of acute 
exacerbation which renders him bedridden.  The Board points 
out, however, that no medical professional has described any 
significant limitation in range of motion, and no objective 
evidence of pain has been reported on range of motion 
testing, other than a comment that the veteran was unable 
maintain a flexed position of 88 degrees for more than a few 
minutes.  While the veteran was apparently prescribed a TENS 
unit and a back brace, neurological examination in August 
1999 noted that he ambulated with a normal gait, with no 
evidence of ataxia.  Thus, the provisions of 38 C.F.R. §§ 
4.40, 4.45 have been considered as mandated by DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995); however, these 
provisions do not apply in the absence of the relevant 
objective findings. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's herniated disc at L5-S1.  In reaching this 
decision, the Board acknowledges that, under the prior and 
revised provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the veteran's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); see Gilbert, 1 Vet. App. at 
55.

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

There has been no showing in the present case that any of the 
veteran's disabilities at issue have independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  As previously 
discussed, the veteran quit his work-study job in March 2000 
ostensibly because of his PTSD symptoms, and a medical 
opinion indicated that the veteran's PTSD rendered him 
unemployable.  For the reasons articulated above, the Board 
disagrees.  The evidence shows that the veteran was still 
able to attend school full time, where he was passing all of 
his classes.  Furthermore, the veteran's average GAF score, 
ranging from 50 to 60, indicates only moderate industrial 
impairment, which does not support a finding of marked 
interference with employment.  The Board also observes that 
the only break in the veteran's education appears to have 
occurred as a result of his heart attack in January 1999, for 
which service connection has not been established.  Finally, 
no medical opinion has been submitted indicating that the 
veteran's service-connected herniated disc at L5-S1 or 
disability due to headaches has markedly interfered with the 
veteran's employment.  In the absence of factors suggestive 
of an unusual disability picture, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 50 percent evaluation for posttraumatic 
stress disorder is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 30 percent evaluation for headaches is 
granted.

The claim of entitlement to an evaluation in excess of 20 
percent for a herniated disc at L5-S1 is denied. 


REMAND

The veteran maintains that he is unable to secure or follow a 
substantially gainful occupation as the result of his 
service-connected disabilities.  However, additional 
development is needed to comply with the Veterans Claims 
Assistance Act of 2000 before the Board can adjudicate the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability by reason of service-
connected disabilities.

The veteran's service-connected disabilities include PTSD, 
evaluated as 50 percent disabling by virtue of this decision; 
headaches, evaluated as 30 percent disabling by virtue of 
this decision; a herniated disc at L5-S1, evaluated as 20 
percent disabling; hemorrhoids, evaluated as 10 percent 
disabling; tinea versicolor, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
scars of the right eyelid and scars of the left thigh and 
buttock, evaluated as noncompensably disabling.  The veteran 
has a combined disability evaluation of 80 percent.  
38 C.F.R. § 4.25 (2000).

The law provides that a total disability rating based upon 
individual unemployability may be granted upon a showing that 
the veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2000).  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extraschedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R.           § 4.16(b) (2000).

The Board notes that it may not deny a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's service-connected disabilities do not 
prevent him or her from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  In Friscia, the Court specifically 
stated that VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, at 297, citing 38 U.S.C.A.  § 
5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (2000); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

In this case, it is unclear whether the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.  On the one hand, the 
Board notes that in June 1999 a VA psychologist opined that 
the veteran's PTSD had progressed to the point where he was 
unemployable.  The veteran also indicated that he quit his 
work-study job with VA because of anger outbursts and an 
inability to handle stress.  On the other hand, evidence 
shows that the veteran has been able to attend college on a 
full-time basis while passing all his courses.  Moreover, the 
veteran reportedly suffered a heart attack in 1999, for which 
service connection has not been established.  The Board 
points out that the veteran's heart condition may 
substantially contribute to his employability, but may not be 
considered in awarding a total disability rating due to 
service-connected disabilities.  

Under these circumstances, the Board is of the opinion that 
further examination by VA is necessary to assist in the 
determination of whether there are circumstances, apart from 
nonservice-connected conditions, that would justify a total 
disability rating based on unemployability.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  In light of the above, 
the Board finds it is appropriate to remand the veteran's 
claim for further evidentiary development, to include 
obtaining a medical opinion as to whether the veteran is 
unemployable as a result of his service-connected 
disabilities. 

The Board also finds that additional evidence may exist which 
is pertinent to the claim for unemployability benefits.  In 
this regard, the Board notes that the veteran is involved in 
a VA vocational rehabilitation program.  To date, however, 
his vocational rehabilitation folder has not been associated 
with the claims file.  The Board also notes that medical 
records pertaining to the veteran's heart attack in 1999 also 
have not been obtained.  The duty to assist a claimant with 
the factual development of their claim includes securing 
medical records to which reference has been made.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993).  As such, the RO 
should obtain the veteran's vocational rehabilitation folder, 
as well as all outstanding medical records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding VA medical 
records pertaining to the veteran's heart 
attack in 1999, and any other outstanding 
medical records deemed relevant.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  

2.  The RO should also obtain the 
veteran's Chapter 31 vocational 
rehabilitation folder and associate it 
with the claims folder.


3.  The RO should schedule the veteran 
for a VA general medical examination to 
determine the effect of his service-
connected disabilities on his 
employability.  The claims file must be 
made available to and be thoroughly 
reviewed by the examiner(s) in connection 
with the examination.  Based on 
examination findings and other evidence 
contained in the claims file, the 
examiner(s) must offer an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected PTSD, headaches, herniated disc 
at L5-S1, hemorrhoids, tenia versicolor, 
tinnitus, scars of the right eyelid, and 
scars of the left thigh and buttock, 
without regard to his age or any 
nonservice-connected disorders.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

4.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedure at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a total disability rating 
based on individual unemployability by 
reason of service-connected disabilities.  
If the benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



